DETAILED ACTION

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 2, the prior art of record does not disclose or suggest the claimed rotatable endless fixing belt configured to be nipped by a rotary member outside the fixing belt and a backup member inside the fixing belt, the belt comprising: a polyimide layer comprising filler having shape antisotropy  on an inner-circumferential-surface of a base body and an orientation ratio of the filler inclined with respect to a generating line of the fixing belt by a predetermined angle or less is smaller in a first area than in a second area in a cross section of the fixing belt taken along the generating line of the fixing belt, the first area being an area formed in an inner-circumferential-surface side of the polyimide layer in a thickness direction, the second area being an area formed in a base-body side of the polyimide layer in the thickness direction, in combination with the remaining claim elements as set forth in the claims.
With respect to claims 3 and 4, the prior art of record does not disclose or suggest the claimed rotatable endless fixing belt configured to be nipped by a rotary member outside the fixing belt and a backup member inside the fixing belt, the belt comprising: a polyimide layer comprising filler having shape antisotropy  on an inner-circumferential-surface of a base body and comprises a plurality of Benard cells formed on an inner circumferential surface of the polyimide layer and having an average diameter equal to or larger than 50 m and smaller than 200 micrometers, and wherein an arithmetic average roughness of the inner circumferential surface of the polyimide layer is equal to or larger than 0.20 micrometers and equal to or smaller than 0.50 micrometers, in combination with the remaining claim elements as set forth in the claims.
With respect to claims 5-8, the prior art of record does not disclose or suggest the claimed method of manufacturing a fixing belt configured to be nipped by a rotary member outside the fixing belt and a backup member inside the fixing belt, the belt comprising: a polyimide layer comprising on an inner-circumferential-surface of a base body, the method comprising: coating an inner circumferential surface of the base body with a solution in which a precursor of the polyimide layer and filler are dispersed in a solvent; and drying the solvent of the solution that has been applied onto the inner circumferential surface of the base body, wherein in the drying, the solvent is dried such that a difference between a first temperature and a second temperature is equal to or larger than 10°C and equal to or smaller than 30°C, where the first temperature is a temperature of an outer circumferential surface of the base body and the second temperature is an ambient temperature of an inner-circumferential-surface side of the polyimide layer that is lower than the first temperature, in combination with the remaining claim elements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Miyahara (US 2014/0348559) discloses a fixing belt with filler particles having a specific aspect ratio and being oriented substantially in the longitudinal direction; Fukuda (US 10466628) discloses a fixing belt with a polyimide layer and fillers; Izutani et al. (US 9625858) disclose a belt with a specific orientation angle in a direction perpendicular to a circumferential direction thereof.

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH S WONG/
Primary Examiner, Art Unit 2852



JSW